Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 03/31/2022 is acknowledged.  The traversal is on the ground(s) that “the restriction is not properly based under the required analysis of PCT Rule 13, for this PCT National Stage case…” is noted.  Applicants’ arguments are found persuasive and the Examiner was inadvertently sent out a restriction requirement based on a regular filed application.  However, the nonelected claims of Group II have been rejoined with the elected claims since the elected product claims are now found allowable.
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
2.	This application is a 371 of PCT/JP2018/045901, which was filed on 12/13/2018.
	Claims 1-15 were originally presented in this application for examination.
	Claims 1-15 are currently pending in this application and under consideration.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 11 recites the limitation "the support" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
 B.	Claim 12 recites the limitation "the support" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
5.	Claims 1-10 & 14-15 are allowed over the prior art made of record.  The following is a statement of reason(s) for allowing the claimed subject matter.
	Regarding claims 1-9, the prior art does not appear to disclose or fairly suggest a hydrogen-containing catalyst comprising: a composite containing Al, Ce, and Zr; and Rh, wherein the value of R2/R1 is greater than 2.25 and less than 5.92 (as recited in claim 1).  R1 is a ratio of the Al atoms to the number of Ce atoms (Al/Ce) in the composite measured by X-ray fluorescence (XRF) analysis and R2 is a ratio of the Al atoms to the number of Ce atoms (Al/Ce) in the composite measured by an X-ray photoelectron spectroscopy (XPS) method.
	Regarding claim 10, the prior art does not appear to disclose or fairly suggest an exhaust gas purifying catalyst, comprising a catalyst layer that contains the hydrogen-producing catalyst as recited in claim 1.
	Regarding claims 14 & 15, the prior art does not appear to disclose or fairly suggest a method of producing hydrogen or purifying exhaust gas by using the hydrogen-producing catalyst as recited in claim 1.

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-15 are pending.  Claims 1-9 & 14-15 are allowed.  Claims 10-13 are rejected.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 20, 2022